DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent Application 16913653. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10 and 11 of the instant application is broader version of the claims 1, 10 and 11 of the copending application 16/913653 according to the table below.

.
applications
Claims correspondence
instant
1
10
11
16/913653
1
10
11





Instant application
CRM claim 1 ( similarly claim 10-11)
Application 16913653
CRM claim 1 ( similarly claims 10-11)
1.    A non-transitory computer readable recording medium having recorded therein a program executed by a processor, the program causing the processor to:
1.    A non-transitory computer readable recording medium having recorded therein a program executed by a processor, the program causing the processor to:
identify, based on a result of an image captured by a first camera configured to capture an image of a user in a, real space, a position of the user;
identify at least one of a position and a posture of a first camera in a real space in which an object is arranged, the first camera being, configured to capture an image of the real space;

display; on a display; a first image generated based on a result of the image captured by the first camera; and
display; at a position that is based on an identification result obtained by identifying the position of the user, a second image that corresponds to an object in the real space,
display; at a position that is based on. an identification result obtained by identifying the at least one of the position and the posture of the first camera within the display, a second image that corresponds to the object,


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hohjoh et al. ( US patent Publication: 20180304153, “Hohjoh”)..

Regarding claim 10, Hohjoh teaches, An information processing system (Fig. 6) comprising:

image data generated through imaging by the HMDs 4A and 4B. “) 
a display (Fig. 6 element 2); and
an information processing apparatus (Fig. 6 MR game device 3A in details Fig. 7), wherein:
the information processing apparatus includes: a memory ( See Fig. 7 element 40 ) for storing instructions; and a processor ( control unit30c)  that implements the instructions to:
identify, based on a result of an image captured by a first camera configured to capture an image of a user in. a real space, a position of the user; ({0040] discloses that a first camera captures the image of a user and user’s position is determined by the captured image data obtaining unit 32 …………….       “[0040] ……The captured image data obtaining unit 32 analyzes the captured image data obtained from the HMD 4A on the basis of information such as the angle of view, focal length, and distortion of the image capturing devices mounted to the HMDs 4A and 4B, to detect a real-world viewpoint of the competitor 10A (specifically, the location of the competitor 10A and the direction of his/her line of sight in the real world).  The captured image data obtaining unit 32 analyzes the captured image data obtained from the HMD 4B in a similar manner to detect a real-world viewpoint of the competitor 10B.  In summary, the captured image data obtaining unit 32 functions as a competitor viewpoint detection unit that detects competitors' viewpoints.  The captured image data obtaining unit 32 transmits information representing the viewpoints of the competitors 10A and 10B to the 


display, based on the result of the image captured by the first camera, on a display, a first Image representative of the user;  ([0094] displays the image of an avatar  as a representative image of the user. ………………………”[0094] Referring to FIG. 6, an MR game system 1a (display system) will first be described.  FIG. 6 is a drawing illustrating an example of the MR game system 1a.  The MR game system 1a includes an MR game device 3a (image generating device) in place of the MR game device 3.  As a result, the spectator-viewing-intended image displayed on the display device 2 contains images of avatars 12A and 12B of the competitors 10A and 10B respectively, in place of images of the competitors 10A and 10B.“) and
display, at a position that is based on an identification result obtained by identifying the position of the user, a second image that corresponds to an object in the real space, (Fig.. 6 and {0102} discloses the second image  which is a virtual character  at a position based on the user position…………………“[0102] The spectator-viewing-intended image synthesis unit 353a generates a spectator-viewing-intended image on the basis of the spectator viewpoint information generated by the game state control unit 33.  Specifically, the spectator-viewing-intended image synthesis unit 353a integrates the images of the virtual objects 11A and 11B generated by the spectator-viewing-intended virtual object image generating unit 352 at the first display positions determined by the position determining unit 351 similarly to Embodiment 1.”)



Claim 11 is directed to a method and its steps are similar in scope and functions of the elements the device claim 10 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 10.


Regarding claim 3, Hohjoh teaches, wherein the second image is an image representative of a character that corresponds to the object, ( Refer to Fig. 6 the second element is 11A or 11B, which is/are representative of a character that corresponds to an object which is a card.)  and
the program causes the processor to display the second image on the display such that the user represented as the first image and the character represented as the second image have a predetermined positional relationship in a display space to be  “[0064] Specifically, the position determining unit 351 determines first display positions where images of the virtual objects 11A and 11B will be displayed and second display positions where images of the competitors 10A and 10B will be displayed.”)

Regarding claim 4, Hohjoh teaches, the second image is an image representative of a character that corresponds to the object, (Refer to Fig. 6 the second element is 11A, which is./are representative of a character that corresponds to an object which is a card.)  and
the program causes the processor to:
identify, based on the result of the image captured by the first camera. a position of a background of the user, the background being captured by the first camera, ([{0073] discloses the captured image has background captured by the first camera. Any image apart from the image of user and virtual image 11A  is background.     ……. 0073] The spectator-viewing-intended image synthesis unit 353 analyzes the captured image data obtained by the captured image data obtaining unit 32 from the HMDs 4A and 4B, to extract images of the competitors 10A and 10B. and
display; based on the identification result, on the display; a third image representative of the background and the second image. ( Fig. 6, element 11A is the second image which represents character for objects and the third image is a back ground image which is anything part from first avatar and virtual image 11A.)



Regarding claim 6, Hohjoh teaches, the program further causes the processor to identify a type of an object, based on a result of an image captured by a. second camera configured to capture an image of the object, ([0032] The card imaging camera 5 captures an image of all the cards placed on the card stand 6 and transmits the captured image to the MR game device 3 as captured-card-image data.  The photographing of the card by the card imaging camera 5 enables a card information obtaining unit 31 (details will be given later) to read the card information contained in the card.) and
the second image is an image that corresponds to the identified type of the object. ([0032]….. From this card information, the MR game device 3 generates, for example, characters as images of the virtual objects 11A and 11B for inclusion in the competitor-viewing-intended images and spectator-viewing-intended image.”) 



the program causes the processor to:
identify, based on the result of the image of the user captured by the first camera, a posture of the user, (Paragraph {0040] identifies posture (direction) of the user from the capture image…………..“[0040] ……The captured image data obtaining unit 32 analyzes the captured image data obtained from the HMD 4A on the basis of information such as the angle of view, focal length, and distortion of the image capturing devices mounted to the HMDs 4A and 4B, to detect a real-world viewpoint of the competitor 10A (specifically, the location of the competitor 10A and the direction of his/her line of sight in the real world).and
determine, based on the identification result, a posture of the character represented as the second image in a display space to be displayed. (Paragraph {0071] discloses the posture of the virtual image is based on the identified posture (pose and direction of view) of the competitor/user. ………………… [0071]…….The images of the virtual objects 11A and 11B as viewed by the spectator 20 are generated in a manner similar to the manner by which the images of the virtual objects 11A and 11B as viewed by the competitor 10A or 10B are generated.”)



when the user executes a predetermined operation, the program causes the processor to display the second image on a display such that a relative positional relationship between the user represented as the first image and the character represented as the second image changes in a display space to be displayed by the display. ([0064 discloses adjusting position of the images of the virtual objects which is a predetermined operation……… [0064]…..In other words, the position determining unit 351 adjusts the positions of the images of the virtual objects 11A and 11B and the positions of the images of the competitors 10A and 10B in a spectator-viewing-intended image.”)
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohjoh in view of  Funami et al. ( US patent Publication: 20180005555, “Funami”).

Regarding claim 2, Hohjoh doesn’t expressly teach, wherein the program causes the processor not to display, on the display, in a case in which at least a portion of the first image and at least a portion of the second image overlap with each other, either the at least the portion of the first image or the at least the portion of the second image, based on the identification result.
However, this is known in the art that in a case in which at least a portion of the first image and at least a portion of the second image overlap with each other, either the at least the portion of the first image or the at least the portion of the second image, based on the identification result as it is a general knowledge of display art. However an explicit prior art is included.
Funami teaches, not to display, on the display, in a case in which at least a portion of the first image and at least a portion of the second image overlap with each other, either the at least the portion of the first image or the at least the portion of the second image, based on the identification result. (Claim 5  obtains the coordinates t or the position of objects and check whether they overlap and if they overlap it  hides the display of overlapped object and emphasizes the display of other object which overlaps the overlapped object in the display……………………..Claim 5. “The display apparatus according to claim 3, wherein the display control unit is configured to determine whether at least a part of the second image overlaps with the first image based on the coordinates, and when determining that at least a part of the second image overlaps with the first image, change the display of the first image as the emphasis processing.”)
Hohjoh and Funami are analogous as they are from the field of processing of displaying images on a display.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hohjoh to have the processor not to display, on the display, in a case in which at least a portion of the first image and at least a portion of the second image overlap with each other, either the at least the portion of the first image or the at least the portion of the second image, based on the identification result as taught by Funami for the purpose of providing the idea of overlapping of user image and virtual image to the user visually.




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohjoh in view of  Hasegawa et al. ( US patent Publication: 2019038438, “Hasegawa”).

Regarding claim 8, Hohjoh doesn’t expressly teach, the program causes the processor to display the second linage on the display such that an angle between an orientation of the user represented as the first image and an orientation of the character represented as the second, image is equal to or less than a predetermined angle in the display space.
avatar viewpoint image in a case in which ………………….. a difference in a head position between the actual posture of the user and the posture of the avatar is equal to or greater than a first threshold.”)
Hasegawa and Hohjoh are analogous as they are from the field of virtual image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hohjoh to have its processor to display the second linage on the display such that an angle between an orientation of the user represented as the first image and an orientation of the character represented as the second, image is equal to or less than a predetermined angle in the display space as taught by Hasegawa for the purpose of displaying the virtual image to perform the fight as done by user or objective image.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.